Title: From Alexander Hamilton to John Adlum, 29 August 1799
From: Hamilton, Alexander
To: Adlum, John


          
            New York August 29, 1799
          
          The Secretary of war mentions to me that he has been informed by several respectable Gentlemen of Baltimore that there is enlisted with Lieut. Boote a person by the name of John Forysth of a very weak and feeble constitution—That the family of this person are extremely distressed on at his situation, and propose the furnishing offer to furnish an able substitute, or to advance a reasonable sum of money, to procure his for the purpose of obtaining his discharge—You will therefore please to make enquiry into his situation, and report the circumstances to me.
          With great consn I am &c
        